DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/03/2020 with respect to claim(s) 1-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 8, 9, 12-15, 18-19, 24-30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shobben et al (WO 2006/043219 A1) in view of Czerwinski (US 4,239,943) and further in view of Kang et al (US 2016/0123820 A1).
Regarding claim 1, Shobben et al disclose an audio speaker comprising: a diaphragm (Shobben et al; Fig 2; diaphragm 2); a frame (Shobben et al; Fig 2; frame 4); and a flexible sensor (Shobben et al; Fig 2; sensor 9; Page 4; lines 1-5; lines 15-20) thereby varying a physical property of the flexible sensor responsive to a position of the 

Regarding claim 2, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, further comprising a permanent magnet and a voice coil, wherein the voice coil is coupled to the diaphragm (Shobben et al; Fig 2; magnet 7; voice coil 8).

Regarding claim 5, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, wherein the flexible sensor comprises a conductive material deposited on a flexible substrate (Schobben et al; sensor 9; Page 4; lines 1-5; lines 15-20; Page 5; lines 1-5).

Regarding claim 8, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, wherein the flexible sensor comprises a capacitor (Schobben et al; Page 5; lines 25-35).

Regarding claim 9, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, wherein the flexible sensor changes its resistance responsive to its shape (Schobben et al; Page 4; lines 25-31).

Regarding claim 12, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, but do not expressly disclose wherein the flexible sensor comprises a first end and a second end, wherein the first end is mechanically secured to diaphragm and the second end is secured to the frame. Also, 

Regarding claim 13, Shobben et al disclose an audio system comprising: an amplifier configured to provide a drive signal to the speaker (Shobben et al; Fig 3; output of amplifier 14 to loudspeaker 1; Page 77; lines 15-27); a feedback circuit coupled between the speaker and the amplifier (Shobben et al; Fig 3; output from 5a-6a to input of summer 12); wherein the feedback circuit comprises a flexible sensor (Shobben et al; col 7; lines 15-32; flexible sensor 9); wherein the feedback circuit is configured to provide a feedback signal to the amplifier (Shobben et al; col 7; lines 15-27; controlled amplifier 12) thereby varying a physical property of the flexible sensor responsive to a position of the diaphragm (Shobben et al; Page 3; lines 5-10; suspension section will be flexed and stretched by the movement of the cone); but do not expressly disclose a speaker having a diaphragm and a frame; wherein the flexible sensor is connected to the diaphragm and the frame of the speaker; comprising a flexible substrate and conductive material deposited on the flexible substrate; and 

Regarding claim 14, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, wherein the feedback signal comprises position information regarding the diaphragm (Schobben et al; Page 7; lines 15-32).

Regarding claim 18, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, wherein the flexible sensor comprises capacitor (Schobben et al; Page 5; lines 25-35).

Regarding claim 19, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, wherein the flexible sensor changes its resistance responsive to its shape (Schobben et al; Page 4; lines 25-31; Page 7; lines 15-32).

Regarding claim 15, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, wherein the flexible sensor comprises a conductive material deposited on a substrate (Schobben et al; Page 4; lines 32-34; Page 5; lines 1-5).

Regarding claim 24, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, but do not expressly disclose wherein the flexible sensor comprises a first end and a second end, wherein the first end is mechanically secured to diaphragm and the second end is secured to the frame. Also, Czerwinski discloses a loudspeaker wherein the flexible sensor comprises a first end and a second end, wherein the first end is mechanically secured to diaphragm and the second end is secured to the frame (Czerwinski; Fig 2; suspension 24; col 4; lines 45-50). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the position of the suspension taught by Czerwinski to place the flexible sensor taught by Shobben between the diaphragm and the frame as taught by Czerwinski because both disclosures teach loudspeaker with suspension. The motivation to do so would have been to provide more axial or linear movement.

Regarding claim 25, Schobben disclose a method of driving a speaker (Schobben et al; Fig 3), said method comprising: providing a drive signal to the speaker that causes movement of the diaphragm (Schobben et al; Fig 3 output of amplifier 14 to speaker 1); monitoring the movement of the diaphragm using a feedback circuit (Schobben et al; Fig 3 feedback circuit from 5a-6a to entry to summer 1; page 5; lines 15-32); wherein the flexible sensor varies a physical property responsive to a position of the diaphragm (Schobben et al; Fig 3; Page 5; lines 15-32); but do not expressly disclose the speaker having a diaphragm and a frame; the feedback circuit comprising a flexible sensor connected to the diaphragm and the frame; comprising a flexible 

Regarding claim 26, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, wherein the physical property is one of resistance, capacitance, electrical charge and light transmissivity (Schobben et al; Page 4; lines 25-31 Page 5; lines 15-32).

Regarding claim 27, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, wherein the flexible sensor comprises a conductive material deposited onto a flexible substrate (Schobben et al; Page 4; lines 32-34; Page 5; lines 1-5).

Regarding claim 28, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, wherein the flexible sensor changes its physical property responsive to its shape (Schobben et al; Page 4; lines 25-31).

Regarding claim 29, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, further comprising providing a feedback signal from the feedback circuit to an amplifier (Schobben et al; Page 7; lines 15-27).

Regarding claim 30, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 29, further comprising correcting errors in the drive signal based on the feedback signal (Schobben et al; Fig 3; summer 12).

Regarding claim 35, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, but do not expressly disclose wherein the flexible sensor comprises a first end and a second end, wherein the first end is mechanically secured to diaphragm and the second end is secured to the frame. Also, Czerwinski discloses a loudspeaker wherein the flexible sensor comprises a first end and a second end, wherein the first end is mechanically secured to diaphragm and the second end is secured to the frame (Czerwinski; Fig 2; suspension 24; col 4; lines 45-50). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the position of the suspension taught by Czerwinski to place the flexible sensor taught by Shobben between the diaphragm and the frame as taught by Czerwinski because both disclosures teach loudspeaker with suspension. The motivation to do so would have been to provide more axial or linear movement.

Claims 3, 6, 16, 22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shobben et al (WO2006/043219 A1) in view of Czerwinski (US 4,239,943) and further in view of Kang et al (US 2016/0123820 A1)and further in view of Kawasaki et al (JPS 62200900A).
Regarding claim 3, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, but do not expressly disclose further comprising a piezoelectric substrate coupled to the diaphragm. However, Kawasaki et al disclose a motion sensor for a loudspeaker diaphragm comprising a piezoelectric substrate coupled to the diaphragm (Kawasaki et al; Para [0001]; lines 15-40). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the piezoelectric sensor taught by Kawasaki as motion sensor for the diaphragm taught by Shobben because both disclosures teach loudspeaker diaphragm sensing for feedback control. The motivation to do so would have been to increase the precision of the displacement measurement.

Regarding claim 6, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, but do not expressly disclose wherein the flexible sensor comprises a piezoelectric material. However, Kawasaki et al disclose a motion sensor for a loudspeaker diaphragm wherein the flexible sensor comprises a piezoelectric material (Kawasaki et al; Para [0001]; lines 15-40). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the piezoelectric sensor taught by Kawasaki as motion sensor for the diaphragm taught by Shobben because both disclosures teach loudspeaker diaphragm sensing for feedback control. The motivation to do so would have been to increase the precision of the displacement measurement.

Regarding claim 16, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, but do not expressly disclose wherein the flexible sensor comprises a piezoelectric material. However, Kawasaki et al disclose a motion sensor for a loudspeaker diaphragm wherein the flexible sensor comprises a piezoelectric material (Kawasaki et al; Para [0001]; lines 15-40). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the piezoelectric sensor taught by Kawasaki as motion sensor for the diaphragm taught by Shobben because both disclosures teach loudspeaker diaphragm sensing for feedback control. The motivation to do so would have been to increase the precision of the displacement measurement.

Regarding claim 22, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, but do not expressly disclose further comprising a piezoelectric substrate coupled to the diaphragm. However, Kawasaki et al disclose a motion sensor for a loudspeaker diaphragm further comprising a piezoelectric substrate coupled to the diaphragm (Kawasaki et al; Para [0001]; lines 15-40). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the piezoelectric sensor taught by Kawasaki as motion sensor for the diaphragm taught by Shobben because both disclosures teach loudspeaker diaphragm sensing for feedback control. The motivation to do so would have been to increase the precision of the displacement measurement.

Regarding claim 33, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, but do not expressly disclose further comprising a piezoelectric substrate coupled to the diaphragm. However, Kawasaki et al disclose a motion sensor for a loudspeaker diaphragm further comprising a piezoelectric substrate coupled to the diaphragm (Kawasaki et al; Para [0001]; lines 15-40). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the piezoelectric sensor taught by Kawasaki as motion sensor for the diaphragm taught by Shobben because both disclosures teach loudspeaker diaphragm sensing for feedback control. The motivation to do so would have been to increase the precision of the displacement measurement.

Claims 4, 23, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shobben et al (WO 2006/043219 A1) in view of Czerwinski (US 4,239,943) and further in view of Kang et al (US 2016/0123820 A1) and further in view of Daley et al (US 2015/0049886 A1).
Regarding claim 4, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, but do not expressly disclose further comprising an electrostatic speaker comprising a mylar diaphragm between one or more charged electrodes. However, Daley et al disclose an electrostatic speaker further comprising an electrostatic speaker comprising a mylar diaphragm between one or more charged electrodes (Daley et al; Fig 3C; Para [0033]-[0038]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the electrostatic speaker taught by Daley as speaker for the 

Regarding claim 23, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, but do not expressly disclose further comprising an electrostatic speaker comprising a mylar diaphragm between one or more charged electrodes. However, Daley et al disclose an electrostatic speaker further comprising an electrostatic speaker comprising a mylar diaphragm between one or more charged electrodes (Daley et al; Fig 3C; Para [0033]-[0038]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the electrostatic speaker taught by Daley as speaker for the loudspeaker system taught by Shobben because both disclosures teach loudspeaker diaphragm sensing for feedback control. The motivation to do so would have been to enhance the listening experience.

Regarding claim 34, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, but do not expressly disclose further comprising an electrostatic speaker comprising a mylar diaphragm between one or more charged electrodes. However, Daley et al disclose an electrostatic speaker further comprising an electrostatic speaker comprising a mylar diaphragm between one or more charged electrodes (Daley et al; Fig 3C; Para [0033]-[0038]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the .

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shobben et al (W02006/043219 A1) in view of Czerwinski (US 4,239,943) and further in view of Kang et al (US 2016/0123820 A1) and further in view of Bachmann et al (US 2009/0060213 A1).
Regarding claim 7, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, but do not expressly disclose wherein the flexible sensor comprises an optical flex sensor and a photosensitive detector that changes its resistance with light intensity. However, Bachmann et al disclose a motion sensor for a loudspeaker diaphragm wherein the flexible sensor comprises an optical flex sensor and a photosensitive detector that changes its resistance with light intensity (Bachmann et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the optical sensor taught by Bachmann as motion sensor for the diaphragm taught by Shobben because both disclosures teach loudspeaker diaphragm sensing for feedback control. The motivation to do so would have been to increase the precision of the displacement measurement.

Regarding claim 17, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, but do not expressly disclose wherein the .

Claims 10-11, 20-21, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shobben et al (WO2006/043219 A1) and further in view of Kang et al (US 2016/0123820 A1) in view of Czerwinski (US 4,239,943) and further in view of Reining (US 2015/0016620 A1).
Regarding claim 10, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, but do not expressly disclose wherein the speaker provides sound in the range of about 20Hz to about 20,000Hz. However, Reining discloses a motion sensor for a loudspeaker diaphragm wherein the speaker provides sound in the range of about 20Hz to about 20,000Hz (Reining; Para [0033]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker taught by Reining as loudspeaker in the system taught by Shobben because both disclosures teach loudspeaker control. The 

Regarding claim 11, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio speaker of claim 1, but do not expressly disclose wherein the speaker provides sound in the range of about 2,000Hz to about 20,000Hz. However, Reining discloses a motion sensor for a loudspeaker diaphragm wherein the speaker provides sound in the range of about 2,000Hz to about 20,000Hz (Reining; Para [0033]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker taught by Reining as loudspeaker in the system taught by Shobben because both disclosures teach loudspeaker control. The motivation to do so would have been to increase the audible frequency range of the loudspeaker.

Regarding claim 20, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, but do not expressly disclose wherein the speaker provides sound in the range of about 20Hz to about 20,000Hz. However, Reining discloses a motion sensor for a loudspeaker diaphragm wherein the speaker provides sound in the range of about 20Hz to about 20,000Hz (Reining; Para [0033]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker taught by Reining as loudspeaker in the system taught by Shobben because both disclosures teach loudspeaker control. The 

Regarding claim 21, Shobben et al in view of Czerwinski and further in view of Kang disclose the audio system of claim 13, but do not expressly disclose wherein the speaker provides sound in the range of about 2,000Hz to about 20,000Hz. However, Reining discloses a motion sensor for a loudspeaker diaphragm wherein the speaker provides sound in the range of about 2,000Hz to about 20,000Hz (Reining; Para [0033]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker taught by Reining as loudspeaker in the system taught by Shobben because both disclosures teach loudspeaker control. The motivation to do so would have been to increase the audible frequency range of the loudspeaker.

Regarding claim 31, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, but do not expressly disclose wherein the sound generated by the speaker is in the range of about 20Hz to about 20,000Hz. However, Reining discloses a motion sensor for a loudspeaker diaphragm wherein the sound generated by the speaker is in the range of about 20Hz to about 20,000Hz (Reining; Para [0033]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker taught by Reining as loudspeaker in the system taught by Shobben because both disclosures teach 

Regarding claim 32, Shobben et al in view of Czerwinski and further in view of Kang disclose the method of claim 25, but do not expressly disclose wherein the sound generated by the speaker is in the range of about 2,000Hz to about 20,000Hz. However, Reining discloses a motion sensor for a loudspeaker diaphragm wherein the sound generated by the speaker is in the range of about 2,000Hz to about 20,000Hz (Reining; Para [0033]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the loudspeaker taught by Reining as loudspeaker in the system taught by Shobben because both disclosures teach loudspeaker control. The motivation to do so would have been to increase the audible frequency range of the loudspeaker.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651